Citation Nr: 0527695	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-09 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
as a result of exposure to ionizing radiation.


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1970 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for service connection for 
non-Hodgkin's lymphoma due to exposure to ionizing radiation.  
In March 2001, he and his wife testified at a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

In June 2001, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  In 
November 2001, the RO issued a supplemental statement of the 
case (SSOC) continuing the denial of the veteran's claim.  
The case was then returned to the Board for further appellate 
review.  In September 2005, for good cause shown, the Board 
advanced this case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Despite the Board's June 2001 remand of this case for 
further development, there still is insufficient evidence to 
conclude the veteran was exposed to ionizing radiation while 
in the military.

2.  Because there is insufficient evidence of ionizing 
radiation exposure, there necessarily also is insufficient 
evidence to show the veteran's non-Hodgkin's lymphoma was 
caused by this purported exposure.




CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112(c), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

A VCAA notice letter was sent to the veteran in May 2004, 
after the RO's initial adjudication in February 2000.  In 
this case, the VCAA was enacted after the RO's initial 
adjudication of the claim.  So obviously the RO could not 
comply with the requirement that the VCAA notice precede the 
initial RO adjudication.  This was impossible because the 
VCAA did not even exist when the RO initially adjudicated the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the May 2004 VCAA notice letter provided the veteran 
with ample opportunity to respond before the case was 
returned to the Board in November 2004, upon completion of 
the remand development.  And although he did not respond to 
the May 2004 letter, he already had submitted evidence on 
several previous occasions.  Furthermore, prior to the 
enactment of the VCAA, the RO sent him a letter, in June 
1999, asking that he provide specific information relating to 
his claimed exposure to ionizing radiation.  He responded in 
August 1999 (see VA Form 21-4138) by providing the requested 
information.  He also submitted private medical records, a 
medical opinion by Dr. Freedman, and Internet research.  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the May 2004 VCAA letter provided the veteran with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The May 2004 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of this letter provided satisfactory VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his personnel records.  
Private treatment records were also submitted from Beth 
Israel Deaconess Medical Center, and Dana Farber Cancer 
Institute.  And, as mentioned, a January 2000 letter was also 
submitted from Dr. Freedman.  

In addition, the RO contacted the Air Force Medical 
Operations Agency's (AFMOA's) Radiation Health Program for 
records relating to occupational radiation exposure.  In 
October 2001, AFMOA responded stating there were no records 
of occupational radiation exposure monitoring for the 
veteran.  The AFMOA noted, however, that in the earlier days 
of occupational radiation exposure monitoring, there were 
some instances when the records were maintained in the 
individual's military health record at the individual unit or 
base level.  The veteran's representative argues that further 
development is needed to determine whether there might be 
record of radiation exposure monitoring at the base or unit 
level (see the July 2005 Informal Hearing Presentation).  
However, as mentioned, the RO already has obtained his SMRs 
and his personnel records and these records do not indicate 
any radiation exposure monitoring.  Also, the veteran, 
himself, has acknowledged he did not have a film badge and 
was not monitored for radiation exposure (see transcript of 
hearing, pg. 23).  Since he was not monitored for radiation 
exposure, such records would obviously not exist - either at 
the unit level or elsewhere.  So a remand to try to obtain 
these records would be fruitless.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Generally, to show the requisite connection between the 
disability at issue and service, the record must include 
three things:  (1) medical evidence confirming the veteran 
has the disability alleged, (2) medical evidence, or in 
certain circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the 
disability in question and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service. 

Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran was first diagnosed with non-Hodgkin's lymphoma 
in 1997 - 25 years after being discharged from the military.  
Private medical records indicate he underwent a bone marrow 
transplant in November 1998; and, in March 2001, he testified 
that he had been cancer-free since the transplant (see 
transcript of hearing, pg. 15).  

The veteran's SMRs are negative for any indication of non-
Hodgkin's lymphoma.  He claims he was exposed to ionizing 
radiation while guarding bunkers containing nuclear weapons 
at Kadena Air Force Base (AFB) in Okinawa, Japan.  
His personnel records confirm that he was a security guard 
and stationed in Okinawa from December 1971 to November 1972.  
In May 1971, he completed Nuclear Safety Training and 
Testing.  Internet research submitted by him provides strong 
evidence that nuclear weapons were stored or transported 
through Okinawa during the period of time he was stationed 
there.  His SMRs and personnel records are otherwise negative 
for any indication of radiation exposure or monitoring.  
At the March 2001 hearing, he testified that he did not 
undergo radiation monitoring and was not issued a special 
film badge for this purpose - although he did receive a 
separate security "exchange" badge for a different site 
(pgs. 9, 23).

As mentioned, there are three different methods for 
establishing service connection for a condition claimed to be 
attributable to radiation exposure.  The first method of 
establishing service connection, under 38 C.F.R.§ 3.309(d), 
is not applicable because the veteran is not a "radiation-
exposed veteran" as defined by paragraph (d)(3).  See also, 
38 U.S.C.A. § 1112(c)(3).

So the Board turns to the second method for establishing 
service connection under 38 C.F.R. § 3.311.  This section 
provides an alternative method of establishing presumptive 
service connection for "radiogenic diseases" that manifest 
after service.  Non-Hodgkin's lymphoma is a "radiogenic 
disease" for the purposes of this section.  38 C.F.R. § 
3.311(b)(2).  In this case, it manifested 5 years or more 
after exposure (nearly 25 years after discharge from the 
service) - so during within the time period required by this 
section.  See 38 C.F.R. § 3.311(b)(5)(iv).  Thus, the only 
issue that remains is whether the veteran was exposed to 
ionizing radiation.  

As discussed previously, the veteran's SMRs and personnel 
records do not indicate that he was exposed to radiation.  He 
testified at the March 2001 hearing that he was not monitored 
for radiation exposure and was not issued a film badge (pg. 
23).  Indeed, the AFMOA found no record of any monitoring.  

Although the evidence indicates the veteran guarded bunkers 
that may have contained nuclear weapons, there is no evidence 
to suggest he was exposed to radiation while doing so.  He 
provided Internet research indicating that workers in nuclear 
plants that made weapons had a higher incidence of cancer.  
But this does not suggest that individuals who guard nuclear 
weapons are subject to exposure similar to workers who 
actually handle nuclear materials.  Because there is no 
evidence of radiation exposure in this case, service 
connection cannot be established under 38 C.F.R. § 
3.311(b)(1).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee, 34 
F.3d at 1042.  But in this case, the evidence does not 
establish that the veteran was exposed to ionizing radiation.  
Dr. Freedman provided a January 2000 letter indicating it was 
"possible" the veteran's lymphoma was due to prior exposure 
to radiation.  But this opinion was based on the premise that 
the veteran was actually exposed.  And as explained, there is 
no evidence of actual exposure.  See Reonal v. Brown, 5 Vet. 
App. 458, 494-95 (1993) (the presumption of credibility is 
not found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran or someone else).

More over, while it is not absolutely necessary that a 
medical nexus opinion definitively link the condition at 
issue to service, and even though use of cautious language 
(like "possible") is not always an indication of 
inconclusiveness in a doctor's opinion, the opinion 
nonetheless must not be so equivocal that it is merely 
speculative.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998); and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

And aside from Dr. Freedman's equivocal letter, there is no 
other competent medical evidence suggesting the veteran's 
non-Hodgkin's lymphoma is related to his military service, 
including exposure to ionizing radiation.  The fact that 
questions remain, despite the Board's June 2001 remand, about 
whether he was ever exposed to ionizing radiation in service, 
in turn, means that any medical opinion supposedly linking 
his non-Hodgkin's lymphoma to such exposure is necessarily 
predicated on an unsubstantiated event.  Consequently, the 
claim for service connection for non-Hodgkin's lymphoma must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany, 9 Vet. App. at 
519.


ORDER

The claim for service connection for non-Hodgkin's lymphoma 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


